Reasons for Allowance
None of the prior art of record teaches alone or in combination the limitation of:
Claim 1, “wherein the fixed alignment is created based on determining that at least a subset of the virtual representation overlaps the virtual object when the input is received.”

Claims 2-7 are dependent upon claim 1 and is thus allowed for the reason set forth above in claim 1.

Claim 9 is similar to claim 1 and is thus allowed for the reason set forth above in claim 1.

Claims 10-14 are dependent upon claim 9 and is thus allowed for the reason set forth above in claim 9.

Claim 15 is similar to claim 1 and is thus allowed for the reason set forth above in claim 1.

Claims 16-20 are dependent upon claim 15 and is thus allowed for the reason set forth above in claim 15.

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.